Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	This office action is in response to the claim listing filed on November 8th, 2020. Claims 1-9 are currently pending.
The information disclosure statement (IDS) submitted on 11/08/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Litichever et al. (USPGPUB No. 2018/0225230 A1, hereinafter referred to as Litichever).
Referring to claim 1, Litichever discloses a wiring aggregation apparatus comprising at least one subunit {“isolator device 80a”, see Fig. 8, [0315]}, wherein the subunit includes: 
at least one input/output module to output {“USB transceiver 77a”, see Fig. 8, [0316]}, to a control module {“processor 82b”, see , a first serial signal {“USB protocol are communicated over a local bus 83a”, see Fig. 8, [0316]} including contact information {“IP header 26f”, see Fig. 8, [0026]} obtained by performing parallel-serial conversion {“each data word is carried in parallel… or a combination of both”, [0131]} on plural pieces of contact information collected from a plurality of devices {“peripheral device 72”, see Fig. 8, [0174] among other devices}, and to output, to a corresponding one of the devices {“7-bit addressing”, [0170]}, each of plural pieces of contact information obtained by performing serial-parallel conversion {“A line driver typically converts the logic”, [0167]} on a second serial signal including contact information acquired from the control module {“a signal to be transmitted”, [0167]}; and the control module to generate a transmit frame by arranging the first serial signal acquired from the input/output module at a defined frame position {“frame negotiation and arbitration”, [0146]}, to transmit the generated transmit frame to another wiring aggregation apparatus connected to the control module {“Lanes can be aggregated in units of 4 or 12, called 4.times. or 12.times.” [0142]}, to extract the second serial signal arranged at a defined frame position from a receive frame acquired from the another wiring aggregation apparatus {“multiple serial links or lanes, aggregated or bonded”, [0138]}, and to output the extracted second serial signal to the input/output module corresponding to the second serial signal {“a signal to be transmitted”, [0167]}, and the control module checks the number of input/output modules connected to the control module of the wiring aggregation apparatus {see Fig. 8, and the number of input/output modules connected to a control module of the another wiring aggregation apparatus {“processor 82b”, see Fig. 8, [0316]}.

As per claim 2, the rejection of claim 1 is incorporated and Litichever discloses wherein in a case where the input/output module  included in the subunit is a plurality of input/output modules {“determines the I/O mapped or the memory mapped connection with the host”, [0061]}, the control module generates the transmit frame by arranging each of a plurality of the first serial signals acquired from the input/output modules at a frame position {“frame negotiation and arbitration”, [0146]}  defined by a corresponding one of the input/output modules {“frame acknowledgment”, [0146].}, and extracts a plurality of the second serial signals arranged at frame positions defined by the respective input/output modules from the receive frame {“multiple serial links or lanes, aggregated or bonded”, [0138]}, and outputs each of the extracted second serial signals to a corresponding one of the input/output modules {“determines the I/O mapped or the memory mapped connection with the host”, [0061]}.

As per claim 3, the rejection of claim 1 is incorporated and Litichever discloses wherein aggregation apparatus according to claim 2, wherein a size {“reducing the memory size”, [0359]} of the defined frame position is a size that allows a maximum number of pieces of contact information capable {“Tmpfs maximizes file manipulation speed”, [0047]}  of being handled by the input/output module from which the first serial signal or the second serial signal arranged at the frame position is output to be arranged {“frame negotiation and arbitration”, [0146]}. 
As per claim 4, the rejection of claim 1 is incorporated and Litichever discloses wherein when the subunit including the control module is started, the control module checks the number of the input/output modules connected to the control module of the wiring aggregation apparatus and requests information on the number of connected input/output modules from a control module {“although an error message or other information may also be returned”, [0031]} of another wiring aggregation apparatus connected to the control module of the wiring aggregation apparatus, and in a case where the number of the input/output modules connected to the control module of the wiring aggregation apparatus is equal {“direction does not match the TOKEN packet”, [0164]}  to the number of the input/output modules connected to the control module of the another wiring aggregation apparatus {“assigning and loading a device driver”, [0165]}, the control module of the wiring aggregation apparatus transmits and receives a frame {“transfer of digital data signals between two devices”, [0166]}  to and from the another wiring aggregation apparatus {“transfer of digital data signals between two devices”, [0166]}, and in a case where the number of the input/output modules connected to the control module of the wiring aggregation apparatus is different {“Preferably the line drivers and line receivers and their associated circuitry will be protected”, [0166]}  from the number of the input/output modules connected to the control module of the another wiring aggregation apparatus {“enumeration includes assigning an address to the device”, [0165]}, the control module of the wiring aggregation apparatus does not transmit and receive a frame to and from the another wiring aggregation apparatus {“the peripheral device is ready to transfer data to the host”, [0165]}.

As per claim 5, the rejection of claim 1 is incorporated and Litichever discloses wherein the control module rewrites contact information at a set frame position {“preventing the rewriting and revision of the firmware”, [0225]} in the first serial signal and transmits the rewritten first serial signal {“built-in framework drivers for supporting miniport and other class”, [0062]}.

As per claim 6, the rejection of claim 1 is incorporated and Litichever discloses wherein. wherein the control module checks contact information at a set frame position in the second serial signal {“frame Footer 26a used by higher layer protocols”, see Fig. , [0026]}.

As per claim 7, the rejection of claim 1 is incorporated and Litichever discloses wherein, wherein the control module transmits the transmit frame with an error detection correction code added thereto and performs error detection on the receive frame by using an error detection correction code added to the receive frame {“include error correction ECC”, [0137]}.

Referring to claim 8 is a system claim reciting claim functionality language corresponding to the apparatus claim of claim 1, respectively, thereby rejected under the same rationale of claim 1 recited above. 

Referring to claim 9 is a method claim reciting claim functionality language corresponding to the apparatus claim of claim 1, respectively, thereby rejected under the same rationale of claim 1 recited above. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reference are indicative the current state of the art: US 20040198291, US 20190173466, US 10840735, US 20170017595, and US 10860522.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. B./
Examiner, Art Unit 2184



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184